Case: 14-60783      Document: 00513391685         Page: 1    Date Filed: 02/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-60783                                   FILED
                                  Summary Calendar                          February 23, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
SUMAN KUMAR NATVARLAL PATEL,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,


                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 237 175


Before STEWART, Chief Judge, and DAVIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Suman Kumar Natvarlal Patel (Patel), a native and citizen of India,
petitions this court for review of the order of the Board of Immigration Appeals
(BIA) dismissing his appeal from the decision of the immigration judge (IJ)
denying his applications for asylum, withholding of removal, and Convention
Against Torture (CAT) relief. Because the BIA relied in part upon the IJ’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60783     Document: 00513391685    Page: 2   Date Filed: 02/23/2016


                                 No. 14-60783

decision, this court reviews both the IJ’s decision and the order of the BIA. See
Zhu v. Gonzales, 493 F.3d 588, 593-94 (5th Cir. 2007).
      Patel argues that the BIA erred in determining that he failed to establish
past persecution in light of the threats and attacks on him and his wife by
members of the Congress Party. He contends that the sexual assault on his
wife was a threat to him personally because of his political activities. The
substantial evidence presented shows that the threats and mistreatment
suffered by Patel did not rise to the level of persecution. See Mikhael v. INS,
115 F.3d 299, 303 n.2 (5th Cir. 1997); Tesfamichael v. Gonzales, 469 F.3d 109,
116 (5th Cir. 2006).
      In his appeal to the BIA, Patel did not argue that he personally suffered
harm as a result of the assault on his wife, and he did not pursue the issue in
a motion to reopen. Because Patel failed to exhaust his administrative remedy
with respect to this claim, this court lacks jurisdiction to determine whether
the BIA erred in not considering the sexual assault on Mrs. Patel in making
its determination of the persecution issue. See Wang v. Ashcroft, 260 F.3d 448,
452 (5th Cir. 2001); Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009).
      The evidence showed that Patel made little effort to obtain assistance
from the police, and the documentary evidence reflected efforts by the police to
protect members of the Bharatiya Janata Party. The substantial evidence in
the record does not show that the Indian government or the local police were
unwilling or unable to protect Patel from harm by members of the Congress
Party. See Tesfamichael, 469 F.3d at 113.
      Because Patel failed to establish past persecution, it was his burden to
demonstrate that relocation to another area of India was unreasonable. See
Lopez-Gomez v. Ashcroft, 263 F.3d 442, 446 (5th Cir. 2001). Patel’s speculative
assertion that he could not relocate because the Congress Party would seek



                                       2
    Case: 14-60783    Document: 00513391685     Page: 3   Date Filed: 02/23/2016


                                 No. 14-60783

him out in other areas of the country was rebutted by his failure to make any
attempt to relocate to another area of India and the fact that his daughter had
remained safe from harm when relocated to an area not too distant from Patel’s
home village. Patel did not carry his burden of showing that he could not
reasonably relocate to avoid future persecution by members of the Congress
Party. See Lopez-Gomez, 263 F.3d at 446.
      The substantial evidence in the record supports the BIA’s determination
that Patel was not subject to past persecution and that he does not have a well-
founded fear of future persecution if he returns to India.       See Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Because Patel has not shown that
the BIA erred in denying his request for asylum, he cannot show that he meets
the higher standard for withholding of removal. See Dayo v. Holder, 687 F.3d
653, 658-59 (5th Cir. 2012). Nor has Patel shown that there is substantial
evidence that it is more likely than not that he would be tortured if he returns
to India. See Zhang, 432 F.3d at 344-45.
      Patel’s petition for review is DENIED.




                                       3